Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20               PageID.3507      Page 1 of 39



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 HOUSE OF PROVIDENCE, et al.,

        Plaintiffs,                                         Civil Action No. 19-CV-13424

 vs.                                                        HON. BERNARD A. FRIEDMAN

 BRUCE MEYERS, et al.,

       Defendants.
 ____________________________/

                OPINION AND ORDER GRANTING IN PART AND
             DENYING IN PART DEFENDANTS’ MOTIONS TO DISMISS

                This matter is presently before the Court on (1) defendant Ginny Benson’s motion

 to dismiss [docket entry 44], (2) defendant Barbara Blanock’s motion to dismiss [docket entry

 46], (3) the motion of defendants Bruce Meyers and Kallie Roesner-Meyers to dismiss and to

 strike [docket entry 50], (4) defendant Larry Roesner’s motion to dismiss [docket entry 51], and

 (5) the motion of defendants Paul Warfield and Kathy Warfield to dismiss and to strike [docket

 entry 61]. Plaintiffs have responded to each of these motions and defendants have replied.

 Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide these motions without a hearing.

 Background

                Plaintiffs Jason and Maggie Dunn are the owners and operators of plaintiff House

 of Providence (“HOP”), “a Michigan licensed Child Care Institution (a ‘CCI’ or ‘foster care

 home’) that houses, cares for, educates and provides mental and emotional therapy for foster

 care children, serving primarily African American children who are wards of the State of

 Michigan.” Am. Compl. ¶ 7 (footnote omitted). Plaintiffs CD, GD, DD, LD, and MD are the

 Dunns’ adopted African-American children, and plaintiff ST is a disabled African-American
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20               PageID.3508        Page 2 of 39



 adult for whom the Dunns are the general guardian. Id. ¶¶ 12-17. Plaintiffs allege that in 2016

 HOP purchased a 118-acre parcel of land in Oxford Township, Michigan, in an area known

 locally as “Horse Country” or “Hunt Country,” with the purpose of “split[ting] the Property into

 4 parcels, building and/or renovating a residential house on each parcel: one for the Dunns, one

 for an all-girls foster care home, one for an all-boys foster care home and one for [a] disabled

 children[’s] foster care home.” Id. ¶ 49. The all-girls home, which plaintiffs anticipated

 opening in January 2018, id. ¶ 50, was opened “nearly two years” later, id. ¶ 361, while “[t]he

 all-boys and disabled children[’s] homes are planned for the future.” Id. ¶ 49 n.5.

               The defendants, Bruce Meyers and Kallie Roesner-Meyers, James and Donna

 Unis, Cynthia Unis, Barbara Blanock, Ginny Benson, Larry Roesner, and Paul and Kathy

 Warfield, are Oxford Township residents. Id. ¶¶ 18-25. Plaintiffs allege that defendants,

 individually and collectively, have engaged in a campaign to prevent plaintiffs from using their

 property to construct and operate a CCI because defendants object to the presence of the Dunns’

 African-American children and HOP’s African-American foster children. Plaintiffs allege:

               1. Defendants initiated a 3 year long campaign to attack Plaintiffs,
               an interracial family, and to prevent African American children
               from residing in and participating in a primarily Caucasian
               community, known as “Horse Country” or “Hunt Country,” by
               harassing the Plaintiffs (including the minor children), by making
               false allegations and by bombarding municipal, county and state
               agencies, with phone calls, emails, petitions and fraudulent
               complaints.

                                            *   *   *

               3. Defendants nefariously interfered with Plaintiffs’ ability to
               obtain a Child Care Institution license, divide its property, build
               a private roadway, solicit donors, obtain a grant to clean up its
               property, operate a foster care group home and enjoy their own
               home.

                                                2
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20               PageID.3509        Page 3 of 39



            4. As part of Defendants’ coordinated campaign, they made
            knowingly false child abuse reports to the Department of Health
            and Human Services in an effort to tear apart Plaintiffs’ family,
            leading to an investigation as to the best interest of the adoptive
            children of Jason and Maggie Dunn.

            5. Defendants, individually and in concert and as members of
            the “Preservation of Hunt County [sic] Neighbors,” used
            intimidation tactics directed toward the minor children, including
            but not limited to physically stalking the minor Plaintiff children,
            referring to the children with racial epithets and slurs, making
            false child abuse reports and sending Freedom of Information Act
            (“FOIA”) requests to the children’s schools and the
            juvenile/family courts, causing fear for their life, health, safety and
            for removal from their parents’ custody.

            6. Defendants also sought to sway the public[’s] opinion of
            the Plaintiffs by making false accusations of diversion of
            charitable funds and about the Plaintiffs’ ministry, values, beliefs
            and moral character, in furtherance of their conspiracy to interfere
            with, harass, discriminate and otherwise terrorize the Plaintiffs.

                                          *   *    *

            57. From the moment Plaintiffs purchased the Property until the
            filing of this First Amendment to the Complaint for Damages and
            Other Relief [Docket 1], the Defendants have harassed, defamed
            and instilled fear in the Plaintiffs and the Foster Children for the
            purposes of keeping African Americans out of “Horse County”
            [sic].

                                          *   *    *

            59. The Defendants conspired to conduct a telephone, letter, social
            media and email campaign against the Plaintiffs and Foster
            Children by making false reports and complaints on social media,
            public forums, news outlets and to government entities such as
            Michigan Department of Environment, Great Lakes, and Energy
            (formerly known as the Department of Environmental Equality or
            “DEQ,” herein referred to as “EGLE”), Oakland County
            Equalization (“OCE”), Oxford Township (the “Township”),
            Oxford Township Planning Commissions (“OTPC”), Oxford
            Township Zoning Board of Appeals (“ZBA”), Oakland County
            Health Division (“OCHD”), the Michigan Department for Health

                                              3
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20            PageID.3510        Page 4 of 39



            and Human Services (“DHHS”), Michigan Senate and Michigan
            House of Representatives (collectively the “Legislature”),
            Michigan Attorney General (“AG”) and other state and local
            government entities.

                                        *    *   *

            61. They also rallied at dozens of Township public meetings and
            petitioned the OTPC, ZBA and Township Board to keep HOP out
            of Horse Country because the Plaintiffs do not belong in this
            quiet, white, agricultural neighborhood, which would be foreign
            to the black, urban children that reside at the HOP.

                                        *    *   *

            67. Upon information and belief, one or more of the Defendants
            told Linda Tansil from the Child Welfare Licensing Division for
            DHHS that “black kids don’t belong in Horse Country.”

                                        *    *   *

            90. In trying to support their prejudicial rhetoric, Defendants have
            made fraudulent police reports to the Metamora Police
            Department, Lapeer County Sheriff Department and Oakland
            County Sheriff Department, falsely accusing the Children and
            Foster Children of criminal activity.

            91. MD and JD have on numerous occasions had to
            communication [sic] with law enforcement regarding complaints
            of someone supposedly seeing one of the Foster Children creating
            a “nuisance” but each were wholly fabricated. Charges had never
            been brought and citations have never been issued following these
            false reports.

            92. Defendants have actively invaded the Children’s and Foster
            Children’s privacy by sending FIOA [sic] requests to their schools
            and to the juvenile/family court, seeking confidential records that
            are not subject to public review under FOIA.

                                        *    *   *

            102. Defendants have made an incalculable number of false
            reports, complaints and allegations against the Plaintiffs, accusing
            them of being charlatans by using their faith-based entity for greed

                                             4
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                  PageID.3511       Page 5 of 39



                and sexual abuse.

                                             *    *    *

                106. [James Unis] claimed that HOP is not really operating as a
                foster home, but rather as a juvenile prison for the Foster Children
                and “will ultimately lead to a very high perimeter fence to retain
                the occupants 24/7,” which will decrease the land values.

                                             *    *    *

                113. Defendants also accused the Dunns of embezzling state funds
                and/or donor funds, intended for use of the foster home, for their
                own benefit.

                                             *    *    *

                117. Defendant [Cynthia Unis] contends that [Jason and Maggie
                Dunn] are “committing felonies” by embezzling donor money
                from HOP, a 26 U.S.C. § 501(c)(3) non-profit entity and that “all
                the people that listen to them are brainwashed into believing their
                crap!” (Exhibit 14).

                118. In early 2018, Defendants went as far as reporting [Jason and
                Maggie Dunn] to the AG’s office alleging that the Dunns illegally
                diverted charitable assets for their own personal benefit, failed to
                report their full income to the IRS and filed false IRS forms.

 Id. ¶¶ 1, 3-6, 57, 59, 61, 67, 90-92, 102, 106, 113, 117-18 (footnotes omitted).

                Defendants allegedly have interfered with plaintiffs’ efforts to split their property,

 see id. ¶¶ 127-70; gone to extreme lengths to prevent plaintiffs from operating a CCI on the

 property, see id. ¶¶ 172-87; insisted that state and local agencies strictly enforce environmental

 rules as to plaintiffs’ property, but not as to adjacent property owned by a Caucasian resident,

 see id.¶¶ 189-220; falsely reported to state and local officials that plaintiffs’ property is

 contaminated with toxic waste (lead), see id. ¶¶ 227-71; opposed plaintiffs’ efforts to obtain a

 Brownfield Redevelopment Grant to pay for cleaning up the lead waste that defendants contend


                                                  5
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                   PageID.3512       Page 6 of 39



 contaminates the property, see id. ¶¶ 273-97; made false complaints about plaintiffs to the

 Michigan Department of Health and Human Services, e.g., that plaintiffs’ land and water were

 contaminated, that plaintiffs’ use of the property was unlawful, and that child abuse was

 occurring at HOP, see id. ¶¶ 300-20; and urged township officials to amend the master zoning

 plan to prevent the construction of a facility such as HOP, which one defendant characterized

 as a “juvenile prison,” see id. ¶¶ 323-33.

                Plaintiffs assert claims against all defendants under 42 U.S.C. §§ 1981, 1982,

 1983, 1985(3), based on defendants’ alleged race discrimination and interference with plaintiffs’

 property rights (Counts I-IV); under the Fair Housing Act (“FHA”), 42 U.S.C. § 3167, for

 defendants’ alleged interference with their housing rights (Count V); and under the Americans

 with Disabilities Act (“ADA”), 42 U.S.C. § 12101, for defendants’ alleged interference with the

 disabled plaintiff’s right to participate in a foster care program (Count VI). Plaintiffs also assert

 state-law claims for defamation, intentional and negligent infliction of emotional distress,

 invasion of privacy, abuse of process, tortious interference with contractual relations, and civil

 conspiracy (Counts VII-XV). For relief, plaintiffs seek damages, costs, attorney fees, and an

 injunction.

 Motions to Dismiss

                Seven of the ten defendants have filed motions to dismiss. Under Fed. R. Civ. P.

 12(b)(6), the Court may dismiss a complaint if it fails to state a claim upon which relief can be

 granted. To survive a motion to dismiss, a complaint “must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009). A claim is facially plausible “when the plaintiff pleads factual content


                                                  6
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                     PageID.3513        Page 7 of 39



 that allows the court to draw the reasonable inference that the defendant is liable for misconduct

 alleged.” Id. “[A] plaintiff’s obligation to provide the ‘grounds’ of his entitlement to relief

 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

 of action will not do. Factual allegations must be enough to raise a right to relief above a

 speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                  The defendants who have filed motions to dismiss seek dismissal on many of the

 same grounds, and some defendants have adopted other defendants’ arguments. Instead of

 discussing each motion separately, the Court shall examine plaintiffs’ claims in order and, as

 appropriate, discuss the issues defendants raise as to each claim.

 Count I: 42 U.S.C. § 1981

                  In Count I, plaintiffs allege that defendants violated their rights under 42 U.S.C.

 § 19811 by “interfer[ing] with Plaintiffs[’] full and equal benefit of all laws, by making false


        1
            Section 1981 states:

                  (a) Statement of equal rights

                  All persons within the jurisdiction of the United States shall have the
                  same right in every State and Territory to make and enforce contracts,
                  to sue, be parties, give evidence, and to the full and equal benefit of
                  all laws and proceedings for the security of persons and property as
                  is enjoyed by white citizens, and shall be subject to like punishment,
                  pains, penalties, taxes, licenses, and exactions of every kind, and to
                  no other.

                  (b) “Make and enforce contracts” defined

                  For purposes of this section, the term “make and enforce contracts”
                  includes the making, performance, modification, and termination of
                  contracts, and the enjoyment of all benefits, privileges, terms, and
                  conditions of the contractual relationship.


                                                    7
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                  PageID.3514       Page 8 of 39



 allegations to [state and county agencies] for the purposes of keeping the ‘Detroit,’ ‘black,’

 ‘AWOL,’ ‘urban’ and other racial epithets out of Horse Country.” Am. Compl. ¶ 352.

 Defendants allegedly caused a two-year delay in HOP becoming operational by “making false

 allegations of ‘contamination’ and ‘toxic waste,’ causing unnecessary inspections of the

 Property and implementation of standards that were more stringent tha[n] the law or EGLE

 Criteria required.” Id. ¶¶ 353, 357. Defendants’ “false allegations of ‘contamination’ and ‘toxic

 waste’” allegedly also caused delay in plaintiffs obtaining water and sewer permits and

 “additional monetary damages for the delay in the construction of the Dunn home and the foster

 care home.” Id. ¶¶ 360, 362. Further, plaintiffs’ CCI license was allegedly delayed by

 defendants’ “false allegations of ‘contamination,’ ‘toxic waste,’ bribery of DHHS agents and

 child abuse, causing DHHS investigation of the Property, police investigations of the Dunns,

 [and] child care interviews with the Children . . . .” Id. ¶ 363. Defendants allegedly also caused

 construction delay by opposing plaintiffs’ applications to split the property and to build a private

 road. Id. ¶ 370.

                Cases interpreting § 1981 have held that its focus is on prohibiting racial

 discrimination in contracting. See, e.g., Jam v. Int’l Fin. Corp., 139 S. Ct. 759, 768 (2019) (“In

 the Civil Rights Act of 1866, . . . Congress established a rule of equal treatment for newly freed

 slaves by giving them the ‘same right’ to make and enforce contracts and to buy and sell




                (c) Protection against impairment

                The rights protected by this section are protected against impairment
                by nongovernmental discrimination and impairment under color of
                State law.


                                                  8
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                  PageID.3515        Page 9 of 39



 property ‘as is enjoyed by white citizens.’ 42 U.S.C. §§ 1981(a), 1982.”); Domino’s Pizza, Inc.

 v. McDonald, 546 U.S. 470, 474-75 (2006) (“§ 1981 . . . has a specific function: It protects the

 equal right of ‘[a]ll persons within the jurisdiction of the United States’ to ‘make and enforce

 contracts’ without respect to race. 42 U.S.C. § 1981(a).”); Rivers v. Roadway Exp., Inc., 511

 U.S. 298, 304 (1994) (“§ 1981covers all contracts.”); Saint Francis Coll. v. Al-Khazraji, 481

 U.S. 604, 609 (1987) (“the Court has construed [§ 1981] to forbid all racial discrimination in the

 making of private as well as public contracts.”); and McDonald v. Santa Fe Trail Transp. Co.,

 427 U.S. 273, 295 (1976) (noting, after an exhaustive review of its legislative history, that §

 1981 “was meant, by its broad terms, to proscribe discrimination in the making or enforcement

 of contracts against, or in favor of, any race”).

                In the present case, the § 1981 claim fails because plaintiffs do not allege that

 defendants impaired any of their contractual relationships. As the Supreme Court emphasized

 in Domino’s Pizza,

                [a]ny claim brought under § 1981, therefore, must initially identify
                an impaired “contractual relationship,” § 1981(b), under which
                the plaintiff has rights. . . . We have never retreated from what
                should be obvious from reading the text of the statute: Section
                1981 offers relief when racial discrimination blocks the creation
                of a contractual relationship, as well as when racial discrimination
                impairs an existing contractual relationship, so long as the plaintiff
                has or would have rights under the existing or proposed
                contractual relationship.

 546 U.S. at 476 (footnote omitted; emphasis added). The first amended complaint does not

 allege this element of a § 1981 claim. As plaintiffs make clear in explaining the basis of their

 § 1981 claim, they do not rely on any impaired contractual relationships, but argue instead that

 “Defendants directly interfered with the Plaintiffs’ construction efforts, remediation efforts and


                                                     9
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                   PageID.3516       Page 10 of 39



 residence on the subject property.” Pls.’ Resp. to Def. Meyers’ and Def. Roesner-Meyers’ Mot.

 to Dismiss at 4. As no impairment of contract is alleged, the Court shall dismiss Count I.

 Count II: 42 U.S.C. § 1982

                In Count II, plaintiffs allege that defendants violated their rights under 42 U.S.C.

 § 1982.2 They allege:

                384. Defendants, individually and in concert, denied each of the
                Plaintiffs and Foster Children of their right to use, reside and
                enjoy the benefits of the Property based on Defendants’ racial
                discrimination in the following ways and through other actions
                described in detail above:

                a. Defendants have physically stalked and harassed the Plaintiffs
                by sitting in cars and/or standing on the public road watching
                Plaintiffs in their private home and on their private property. This
                has lead to Defendants and third parties working in concert with
                the Defendants to actually trespass on the Property, whereby the
                Defendants and others sought to unlawfully inspect the premises
                and verbally harass the Plaintiffs, including the minor Children.
                Further, one of the Defendants recently trespassed on the Property
                and delivered a message containing vulgar language on their copy
                of the Complaint served in this matter.

                b. Defendants, individually and in concert, harassed the Plaintiffs
                by referring to the Children and Foster Children with racial
                epithets, including words and phrases considered to be code for
                African Americans, including “Detroit” people, “blacks,”
                residents of “juvenile jail,” “slaves” and children who go
                “AWOL” or otherwise misbehave and require the assistance of
                increased police enforcement.

                c. Defendants, individually and in concert, also harassed the
                Plaintiffs by stalking the Children and Foster Children on the
                Property, petitioning the Township for 3 years to keep the
                Plaintiffs out of Horse County [sic], sending FOIA requests for the


        2
          Section 1982 states: “All citizens of the United States shall have the same right, in
 every State and Territory, as is enjoyed by white citizens thereof to inherit, purchase, lease, sell,
 hold, and convey real and personal property.”

                                                  10
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20           PageID.3517        Page 11 of 39



             Children’s confidential records, which are not subject to FOIA and
             by otherwise making the Plaintiffs feel unwelcomed.

             d. Defendants further made public statements that they did not
             want the Foster Children in Horse Country due to their mental,
             emotional and/or physical disabilities, referring to them as “un
             fosterable,” “unadoptable” and suffering from emotional and
             physical issues.

             e. Defendants, individually and in concert, campaigned EGLE and
             OCHD, making false claims of “contaminants,” “toxic waste”
             and child abuse for purposes of keeping the Plaintiffs and the
             Foster Children off the Property.

             385. Defendants did not make these same allegations against
             David Fischer, a white male neighbor to HOP, whose property also
             had lead levels above the legal requirement and also constructed
             a private road on his property during the same time period that
             Plaintiff’s private road request was approved by the Township.

             386. Defendants were aware that Mr. Fischer was constructing the
             roadway on the Fischer Property, based on the photographs
             provided by KRM [Kallie Roesner-Meyers] and based on the
             communications with OTPC.

             387. Defendants were further aware of the lead levels on the
             Fischer Property as they have been in possession of and have
             consistently relied on the 2004 ECI Report, evidencing the lead
             levels on the Fischer Property.

             388. Defendants, individually and in concert, petitioned the
             Township with meritless claims of statutory and ordinance
             violations, for the purposes of keeping Plaintiffs out of Horse
             Country.

             389. The clear and natural consequences of Defendants’ actions
             was to infringe on Plaintiffs’ and the Foster Children’s enjoyment
             of the Property, which they held and received the benefits of
             residing.

             390. Specifically, the Plaintiffs (especially the minor Children)
             fear that the Defendants will not stop stalking, harassing or
             otherwise harming the Plaintiffs, which could lead to physical
             violence or other displaces [sic] of aggression.

                                            11
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                 PageID.3518       Page 12 of 39



                391. As a direct and proximate result of Defendants’ actions as
                described in detail above, Plaintiffs have been deprived of their
                enjoyment of the Property, fearing for their health and safety in
                living in their own home.

                392. Further, Plaintiffs and the Foster Children have suffered
                mental and emotional distress from Defendants’ actions.

 Am. Compl. ¶¶ 384-92.

                Defendants argue that this claim fails because (1) the individual plaintiffs do not

 own the property (HOP does) and they therefore lack standing, and (2) the case authority

 regarding harassment by neighbors, as a category of interference with property rights, suggests

 that the harassment must be more severe than plaintiffs have alleged in order to state a § 1982

 claim. Defendants cite a number of cases, including Wells v. Rhodes, 928 F. Supp. 2d 920 (S.D.

 Ohio 2013) (cross burning and written racial epithets); Whisby-Myers v. Kiekenapp, 293 F.

 Supp. 2d 845 (N.D. Ill. 2003) (flash-bang device and verbal racial epithets); Byrd v.

 Brandeburg, 922 F. Supp. 60 (N.D. Ohio 1996) (Molotov cocktail); Cotton v. Duncan, 1993

 U.S. Dist. LEXIS 16161 (N.D. Ill. Nov. 15, 1993) (attempted cross burning), which, they argue,

 show that violence must be alleged to state a claim under § 1982.

                The Court rejects defendants’ argument regarding standing. Section 1982 speaks

 of the “right . . . to inherit, purchase, lease, sell, hold, and convey real and personal property.”

 Regardless of which plaintiff owns the property at issue in this case, all of the plaintiffs “hold”

 it because they use the property and live there. This suffices to confer standing on all of the

 plaintiffs. See United States v. Brown, 49 F.3d 1162, 1167 (6th Cir. 1995) (stating that

 “non-owners of property who nevertheless have an interest in using or holding that property

 have a viable property interest protected under Section 1982”).


                                                 12
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                PageID.3519       Page 13 of 39



                The Court also rejects defendants’ argument that the amended complaint in this

 matter fails to state a § 1982 claim because no violence is alleged. The cases defendants cite all

 stand for the proposition that § 1982 is violated when neighbors harass the occupants because

 of their race and thereby interfere with the occupants’ use of their property. Neither these cases,

 nor any of which the Court is aware, require violence as an element of a § 1982 claim; violence

 suffices to make out such a claim, but it is not necessary. In Wells, the court found that the

 rights of plaintiffs, an African-American family, were violated under § 1982 when two local

 residents burned a 4' x 5' cross, on which they had written racial epithets, on plaintiffs’ front

 lawn. Plaintiffs’ home was not damaged, and plaintiffs were frightened but not physically

 harmed. The court found that “Defendants’ discriminatory conduct infringed on Plaintiffs’

 rights under § 1982 to hold and use their property. . . . [I]ntimidating and threatening acts . . .

 deny a person the equal right to hold property as enjoyed by other citizens. This is the type of

 conduct § 1982 is meant to address.” Wells, 928 F. Supp. 2d at 927.

                In the present case, plaintiffs’ allegations suffice to state a § 1982 claim.

 Plaintiffs allege that defendants harassed and intimidated them – by, for example, using racial

 epithets, making false reports to the police and various administrative agencies, stalking the

 Dunns’ children, and trespassing on the property – because of plaintiffs’ race, and that

 defendants have thereby interfered with plaintiffs’ peaceful use and enjoyment of their property.

 Harassment and intimidation by such means may interfere with the use and enjoyment of

 property just as effectively as burning a cross on the property’s front lawn. Plaintiffs’

 allegations suffice to state a claim under § 1982. The Court shall therefore deny defendants’

 motion to dismiss Count II.


                                                 13
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                     PageID.3520         Page 14 of 39



 Count III: 42 U.S.C. § 1983

                  In Count III, plaintiffs allege that defendant Kallie Roesner-Meyers (“KRM”)

 abused her position as a member of the Oxford Township Planning Commission (“OTPC”) and

 of the Zoning Board of Appeals (“ZBA”) to violate their rights under § 1982 and that she

 thereby also violated their rights under 42 U.S.C. § 1983.3 Specifically, plaintiffs allege:

                  397. KRM was a member of the Township’s Zoning Board of
                  Appeals and Planning Commission from 1999 until December
                  2018.

                  398. KRM was acting under the color of the law when she
                  interfered with Plaintiffs’ construction, remediation, lot split, road
                  installation and other actions between 2016 and 2018 as described
                  in detail above.

                  399. KRM has a history of racial intimidation and using her
                  position in the Township to carry out her discriminatory intent, as
                  made evident by her Team 20 efforts with LR [Larry Roesner] and
                  BM [Bruce Meyers].

                  400. Based on KRM’s statements made online, at public meetings
                  and at Legislature sessions, it is evident that KRM’s goal was to
                  keep African Americans out of Horse Country. See Exhibit 43.

                  401. KRM did absolutely nothing to interfere with Mr. Fischer
                  when he split the original lot into the Fischer Property and the
                  subject Property.

                  402. KRM did not interfere with Mr. Fischer’s actions when he


        3
            Section 1983 states:

                  Every person who, under color of any statute, ordinance, regulation,
                  custom, or usage, of any State or Territory or the District of
                  Columbia, subjects, or causes to be subjected, any citizen of the
                  United States or other person within the jurisdiction thereof to the
                  deprivation of any rights, privileges, or immunities secured by the
                  Constitution and laws, shall be liable to the party injured in an action
                  at law, suit in equity, or other proper proceeding for redress . . . .

                                                    14
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20              PageID.3521        Page 15 of 39



             began construction on the Fischer Property – despite the lead
             levels on his lot.

             403. KRM did not do anything to advocate for the remediation of
             the subject Property until HOP purchased the Property.

             404. KRM, acting under the color of the law[,] used her powers to
             infringe upon Plaintiffs’ Constitutional Rights and in violation of
             42 U.S.C. § 1982.

             405. KRM was motivated by racial discrimination in wanting to
             keep African Americans, such as the Children and Foster
             Children, out of Horse Country.

             406. KRM, acting under the color of law as a member of the ZBA
             and OTPC, made unlawful and unethical inquiries to [sic]
             Plaintiffs’ records with the OCE, as described in detail above.

             407. KRM also petitioned the ZBA and OTPC to deny Plaintiffs
             based on their use of the Property, which was permitted under
             MCL 125.3206(1) and did not require a variance, as described in
             detail above.

             408. KRM used and commanded her “scouting party” and/or the
             group known as the “Preservation of Hunt Country Neighbors,”
             consisting of the Defendants and other third parties in Horse
             Country, to attend public hearings and to continue an email,
             phone and social media campaign for purposes of keeping
             Plaintiffs out of Horse Country.

             409. KRM campaigned to amend the Township’s Master Plan for
             Horse Country for the purposes of keeping Plaintiffs and the
             Foster Children out of Horse Country and stop Plaintiffs’ lawful
             operations on the Property.

             410. As a direct and proximate result of KRM’s actions and
             interference as described in detail above, Plaintiffs’ project on the
             Property was delayed for years and they incurred additional
             unnecessary costs in order to use, reside and maintain their
             Property.

             411. Further, Plaintiffs and the Foster Children, have suffered
             mental and emotional distress from KRM’s actions.


                                              15
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                PageID.3522      Page 16 of 39



 Am. Compl. ¶¶ 397-411 (italics in original).

                Defendant Roesner-Meyers correctly argues that these allegations fail to state a

 claim against her under § 1983. “A plaintiff proceeding under § 1983 must establish that a

 person acting under color of state law deprived him of a right secured by the Constitution or by

 federal law.” Hoover v. Walsh, 682 F.3d 481, 492 (6th Cir. 2012). “[G]enerally, a public

 employee acts under color of state law while acting in his official capacity or while exercising

 his responsibilities pursuant to state law.” West v. Atkins, 487 U.S. 42, 50 (1988). Importantly,

 however, when a state actor is charged with a misuse of power, it is only the misuse of power

 “possessed by virtue of state law and made possible only because the wrongdoer is clothed with

 the authority of state law” that constitutes state action. United States v. Classic, 313 U.S. 299,

 326 (1941) (emphasis added).

                In the present case, plaintiffs do not allege that Roesner-Meyers violated any of

 their federal rights while acting in her capacity as a township official. Some of the actions

 attributed to her were, as the amended complaint makes clear, taken in her capacity as a private

 citizen, and not by virtue of any authority she possessed as a member of the OTPC or the ZBA.

 Her alleged “statements made online, at public meetings and at Legislature sessions,” Am.

 Compl. ¶ 400, plainly fall in this category, as do the allegations that she “used and commanded

 her ‘scouting party and/or the group known as the ‘Preservation of Hunt Country Neighbors’”

 to oppose plaintiffs’ construction plans. Id. ¶ 408. Similarly, the allegation that Roesner-

 Meyers “campaigned to amend the Township’s Master Plan,” id. ¶ 409, is not action she was

 empowered to take by virtue of any official authority she possessed, as any township resident

 has the ability to engage in such a “campaign.” Elsewhere plaintiffs allege that “Defendants,


                                                16
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                 PageID.3523       Page 17 of 39



 especially KRM, have been observed stalking the Children and Foster Children by watching

 them from the perimeter of the Property – instilling fear in the Children and Foster Children for

 their health, safety and enjoyment of their own home,” id. ¶ 63, but this, too, is private behavior,

 not state action.

                Plaintiffs do allege that Roesner-Meyers took some action in her official capacity,

 but none that deprived them of a federal right. Plaintiffs’ allegations that she, while “acting

 under the color of law as a member of the ZBA and OTPC, made unlawful and unethical

 inquiries to [sic] Plaintiffs’ records with the OCE, as described in detail above,” id. ¶ 406, does

 not allege the violation of a federal right. “Making inquiries” does not violate any federal right

 of which the Court is aware. And while plaintiffs allege that Roesner-Meyers “was acting under

 the color of the law when she interfered with Plaintiffs’ construction, remediation, lot split, road

 installation and other actions between 2016 and 2018 as described in detail above,” id. ¶ 398,

 the amended complaint fails to allege any specific, discriminatory action she took in her

 capacity as a township official. For example, plaintiffs allege that defendant Benson

                complained to KRM, as member of the OTPC, that the Township
                was not protecting the ‘jewel’ that is Horse Country and that
                ‘[t]his whole project [referring to HOP] is nothing but bad news
                for one of the few quiet and unspoiled neighborhoods left in
                Oxford . . . . This message from [Benson] was forwarded by KRM
                to the other members of the OTPC for purposes of interfering with
                and ultimately preventing HOP from operating on the subject
                Property.

 Id. ¶¶ 86-87. But there is nothing improper about Roesner-Meyers forwarding a resident’s

 message to the other OTPC members. The same may be said about the allegation that Roesner-

 Meyers, “‘on behalf’ of the OTPC and under the color of the law, called Brenda Firestone at the

 OCE requesting information regarding the proposed land division of the Property and the

                                                 17
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                     PageID.3524         Page 18 of 39



 permissibility of HOP to obtain approval to divide the Property into multiple parcels.” Id. ¶ 132.

 Requesting information violates no one’s rights.

                  Finally, plaintiffs allege that Roesner-Meyers “ used her position on the OTPC

 and ZBA to interfere with HOP’s ability to split the Property and construct a private road,” id.

 ¶ 129, but they do not allege how she did so other than to send emails, give testimony, and post

 items on Facebook, none of which is state action.

                  The Court concludes that plaintiffs have failed to state a § 1983 claim against

 defendant Roesner-Meyers. The Court shall therefore dismiss Count III.

 Count IV: 42 U.S.C. § 1985(3)

                  In Count IV, plaintiffs allege that “Defendants conspired to deprive Plaintiffs of

 their rights under the Constitution and in violation of 42 U.S.C. §§ 1981, 1982 and 1983 for

 purposes of keeping African Americans and/or disabled people out of Horse Country,” id. ¶ 418,

 in violation of their rights under 42 U.S.C. § 1985(3).4


        4
            Section 1985(3) states:

                  If two or more persons in any State or Territory conspire or go in
                  disguise on the highway or on the premises of another, for the
                  purpose of depriving, either directly or indirectly, any person or class
                  of persons of the equal protection of the laws, or of equal privileges
                  and immunities under the laws; or for the purpose of preventing or
                  hindering the constituted authorities of any State or Territory from
                  giving or securing to all persons within such State or Territory the
                  equal protection of the laws; . . . in any case of conspiracy set forth
                  in this section, if one or more persons engaged therein do, or cause to
                  be done, any act in furtherance of the object of such conspiracy,
                  whereby another is injured in his person or property, or deprived of
                  having and exercising any right or privilege of a citizen of the United
                  States, the party so injured or deprived may have an action for the
                  recovery of damages occasioned by such injury or deprivation,
                  against any one or more of the conspirators.

                                                    18
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                      PageID.3525         Page 19 of 39



                    This Court has summarized the elements of a cause of action under § 1985(3) as

 follows:

                    In order to establish a violation of 42 U.S.C. § 1985(3), a plaintiff
                    is required to plead and prove: (1) a conspiracy involving two or
                    more persons; (2) for the purpose of depriving, directly or
                    indirectly, a person or class or persons of the equal protection of
                    the laws; (3) an act in furtherance of the conspiracy; and (4) which
                    causes injury to a person or property, or deprivation of any right
                    or privilege of a citizen of the United States. Johnson v. Hills &
                    Dales Gen. Hosp., 40 F.3d 837, 839 (6th Cir. 1994). Additionally,
                    plaintiff must allege “the conspiracy was motivated by racial, or
                    other class-based, invidiously discriminatory animus.” Bass v.
                    Robinson, 167 F.3d 1041, 1050 (6th Cir. 1999).

 Marks One Car Rental, Inc. v. Auto Club Grp. Ins. Co., 55 F. Supp. 3d 977, 989 (E.D. Mich.

 2014).

                    Plaintiffs have stated a claim under this statute by alleging that defendants

 conspired (i.e., acted in concert), for racially discriminatory reasons, to deprive plaintiffs of

 their right to peacefully use their home and property. See Wells, 928 F. Supp. 2d at 930

 (concluding “that § 1982 provides an adequate basis for a private conspiracy claim under §

 1985(3)”). Defendants’ motion to dismiss Count IV is therefore denied.

 Count V: Fair Housing Act

                    In Count V, plaintiffs allege that defendants interfered with their rights under the

 FHA, in violation of 42 U.S.C. § 3617,5 by “den[ying] Plaintiffs their right to use, reside [at] and


          5
              Section 3617 states:

                    It shall be unlawful to coerce, intimidate, threaten, or interfere with
                    any person in the exercise or enjoyment of, or on account of his
                    having exercised or enjoyed, or on account of his having aided or
                    encouraged any other person in the exercise or enjoyment of, any
                    right granted or protected by section 3603, 3604, 3605, or 3606 of

                                                      19
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                 PageID.3526       Page 20 of 39



 enjoy the benefits of the Property,” Am. Compl. ¶ 432, and by causing “Plaintiffs’ project on

 the Property [to be] delayed for years” and causing plaintiffs to “incur[] additional unnecessary

 costs in order to use, reside [at] and maintain their Property.” Id. ¶ 435.

                “To state a claim under § 3617, the plaintiff . . . must establish (1) that he

 exercised or enjoyed a right guaranteed by §§ 3603-3606; (2) that the defendant’s intentional

 conduct constituted coercion, intimidation, threat, or interference; and (3) a causal connection

 between his exercise or enjoyment of a right and the defendant’s conduct.” Hood v. Midwest

 Sav. Bank, 95 F. App’x 768, 779 (6th Cir. 2004).            A plaintiff must also “demonstrate

 ‘discriminatory animus’ to prevail on an interference claim under the Act.” HDC, LLC v. City

 of Ann Arbor, 675 F.3d 608, 613 (6th Cir. 2012). Courts have recognized that the right to use

 and enjoy property is among those guaranteed under § 3604 and that a plaintiff who alleges a

 racially motivated “hostile housing environment” may proceed under §§ 3604 and 3617. See,

 e.g., Francis v. Kings Park Manor, Inc., 944 F.3d 370, 377 (2d Cir. 2019) (collecting cases),

 reh’g en banc granted, 949 F.3d 67 (2d Cir. 2020). Allegations that suffice to state a § 1982

 claim may also suffice to state a claim under §§ 3604 and 3617. See Wells, 928 F. Supp. 2d at

 932 (noting that “the Sixth Circuit has suggested that FHA discrimination claims apply similar,

 if not the same, standards to § 1982 claims”).

                Defendants argue, citing Havens Realty Corp. v. Coleman, 455 U.S. 363, 380

 (1982), that plaintiffs’ FHA claim is time-barred because such claims are subject to a 180-day



                this title.

 Section 3603 specifies the effective dates of the other statutes; § 3604 prohibits discrimination in
 the sale or rental of housing; § 3605 prohibits discrimination in residential real estate-related
 transactions; and § 3606 prohibits discrimination in the provision of brokerage services.

                                                  20
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                     PageID.3527         Page 21 of 39



 limitations period. Defendants are mistaken. In 1988, after Havens was decided, Congress

 amended the limitations period, and it is now two years. See 42 U.S.C. § 3613(a)(1)(A).

 Defendants have not demonstrated that the discriminatory acts that are the subject of this lawsuit

 occurred more than two years before plaintiffs filed suit. The Court shall therefore deny

 defendants’ motion to dismiss Count V.

 Count VI: Americans with Disabilities Act

                  In Count VI, plaintiffs allege that defendants violated their rights under the ADA,

 42 U.S.C. § 12101, et seq, and in particular § 12182(b)(1)(A),6 by “interfer[ing] with the

 Plaintiffs’ and Foster Children’s opportunity to participate in HOP’s foster care program, which


        6
            Section 12182 states:

                  (a) General rule

                  No individual shall be discriminated against on the basis of disability
                  in the full and equal enjoyment of the goods, services, facilities,
                  privileges, advantages, or accommodations of any place of public
                  accommodation by any person who owns, leases (or leases to), or
                  operates a place of public accommodation.

                  (b) Construction

                  (1) General prohibition

                  (A) Activities

                  (i) Denial of participation

                  It shall be discriminatory to subject an individual or class of
                  individuals on the basis of a disability or disabilities of such
                  individual or class, directly, or through contractual, licensing, or
                  other arrangements, to a denial of the opportunity of the individual or
                  class to participate in or benefit from the goods, services, facilities,
                  privileges, advantages, or accommodations of an entity. . . .


                                                    21
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20               PageID.3528      Page 22 of 39



 provides social services, such as counseling, therapy, group activities, individualized education

 programs (‘IEP’) and a foster home.” Am. Compl. ¶ 444.

               Defendants argue that they cannot be held liable under this statute, which is

 directed to the owners, lessors, and operators of public accommodations, because they do not

 own, lease, or operate HOP. Among other cases, defendants cite Parker v. Metro. Life Ins. Co.,

 121 F.3d 1006, 1015 (6th Cir. 1997), for its statement that this section of the ADA “mandates

 that the owners, lessors, and operators of public accommodations provide equal access to the

 disabled and non-disabled.” The statute plaintiffs rely on, § 12182(a), itself makes clear that

 it applies only to a “person who owns, leases (or leases to), or operates a place of public

 accommodation.”

               In response, plaintiffs concede that the section of the ADA on which they rely

 applies to owners, lessors, and operators of public accommodations, see Pls.’ Resp. to Def.

 Blanock’s Mot. to Dismiss at 15, but they assert that

               [i]n this case, the Defendants . . . face civil liability in their
               individual capacities because they acted in a discriminatory
               manner by interfering with HOP’s license to house and care for
               the Foster Children and ST who have qualified disabilities
               protected by the ADA. Specifically, the Defendants filed false and
               unsubstantiated complaints with the Michigan Attorney General’s
               office, Michigan Department of Health and Human Services,
               Police Departments, Oxford Township and other governmental
               entities for the purposes of shutting down HOP and/or preventing
               the Plaintiffs from obtaining the license[s] necessary to operate
               HOP.

 Id. at 16.

               Plaintiffs cite no authority for the proposition that persons who are not owners,

 lessors, or operators of a public accommodation can be held liable under the ADA for interfering


                                                22
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                PageID.3529       Page 23 of 39



 with a disabled person’s right of access to such an accommodation. In the absence of any such

 authority, it appears that defendants cannot be held liable for their alleged interference with any

 of the minor plaintiffs’ right to participate in the public accommodation of a CCI. Therefore,

 the Court shall grant defendants’ motion to dismiss Count VI.

 Counts VII-IX: Defamation, Business Defamation, Libel and Slander

                In Counts VII-IX, plaintiffs allege that defendants defamed them:

                450. Defendants’ accusations about the “contaminants,” “toxic
                waste” and lead levels as of 2019 are false and/or grossly
                misrepresented.

                451. Defendants’ accusations that Plaintiffs “pack children” into
                an institution for purposes of “getting rich” is false.

                452. Defendants’ accusation that Plaintiffs bribed or otherwise
                coerced DHHS agents into granting the CCI license is false.

                453. Defendants’ accusation that Plaintiffs bribed or otherwise
                coerced employees or agents of the Township is false.

                454. Defendants’ accusations of child abuse are false.

                455. Defendants’ accusations that the Children and Foster
                Children are criminal, “AWOL,” “unfosterable” or “unadoptable”
                is false.

                456. Defendants’ accusations that Plaintiffs committed fraud in
                operating the foster care home and/or converted charitable funds
                is false.

                457. As described in detail above and supported by Exhibits 1
                through 43, Defendants published the remarks to third parties with
                knowledge of the falsity of each of the above statements or in
                reckless disregard of their truth or falsity.

                                             *   *    *

                467. As described in detail above and supported by Exhibits 1
                through 43, Defendants made . . . allegations, reports and

                                                 23
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20            PageID.3530        Page 24 of 39



             complaints against HOP that were knowingly false and/or without
             regard to the truth of the statements, including:

             a. False allegations accusing JD and/or MD of sexual abuse,
             sexual harassment and concealment of sexual abuse and
             harassment,

             b. False accusations and reporting about the lead levels on the
             Property,

             c. HOP’s intent to “pack” the Foster Children in the house in
             order to “get rich,”

             d. Plaintiffs converted charitable funds and otherwise committed
             fraud in operating HOP,

             e. HOP bribed and/or coerced governmental officials and agents
             in order to obtain permission to use the Property as a foster home,
             to obtain its CCI license, to approve the lot split, to obtain
             approval for the installation of the private road and

             f. HOP’s executives have abused the Children and/or Foster
             Children in their care.

             468. Defendants negligently or with actual malice published false
             and defamatory statements regarding HOP to the public, EGLE,
             DHHS, OCHD, Township, OTPC, AG, Legislature and to law
             enforcement.

                                         *   *    *

             478. Defendants’ accusations about JD and/or MD committing
             sexual abuse, sexual harassment and concealment of sexual abuse
             and harassment are false.

             479. Defendants’ accusations about the “contaminants,” “toxic
             waste” and lead levels as of 2019 are false and/or grossly
             misrepresented.

             480. Defendants’ accusations that Plaintiffs “pack children” into
             an institution for purposes of “getting rich” is false.

             481. Defendants’ accusations that the Children and/or Foster
             Children were a danger to society, would increase police patrol

                                             24
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                  PageID.3531       Page 25 of 39



                and are in a “work farm” or “prison” is false.

                482. Defendants’ accusation that Plaintiffs bribed or otherwise
                coerced DHHS agents into granting the CCI license is false.

                483. Defendants’ accusation that Plaintiffs bribed or otherwise
                coerced employees or agents of the Township is false.

                484. Defendants’ accusations of child abuse are false.

                485. Defendants’ accusations that the Children and Foster
                Children are criminal, “AWOL,” “unfosterable” or “unadoptable”
                is false.

                486. Defendants’ accusations that Plaintiffs committed fraud in
                operating the foster care home and/or converted charitable funds
                is false.

 Am. Compl. ¶¶ 450-57, 467-68, 478-86.

                While these statements may well be defamatory, the problem with these

 allegations is that they group all of the defendants together and fail to allege which defendant

 made which statement(s) and when. Defendants are not responsible for each other’s statements,

 so it is improper to make group allegations regarding the statements “defendants” made. Each

 defendant is entitled to know which statement(s) he/she made that plaintiffs allege to be

 defamatory, and it does not suffice for plaintiffs to refer defendants, and the Court, to a long list

 of video-recordings of defendants speaking (see id. Ex. 43, listing videos A through HH).

                The Court shall grant defendants’ motions to dismiss the defamation claims

 (Counts VII-IX) because plaintiffs have failed to allege them with sufficient particularity. If

 plaintiffs wish to pursue these claims, the Court shall permit plaintiffs to file an amended

 complaint, within fourteen days of the date of this opinion, that alleges specifically which

 defendant made which defamatory statement(s) (to be quoted verbatim) and when. Plaintiffs


                                                  25
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                PageID.3532         Page 26 of 39



 must also keep in mind, as defendants point out, that defamation claims in Michigan are subject

 to a one-year limitations period, see Mitan v. Campbell, 706 N.W.2d 420, 422 (2005) (citing

 Mich. Comp. Laws § 600.5805(1), (9)), and therefore plaintiffs may not base any of their

 defamation claims on statements allegedly made more than one year before this action was

 commenced.

 Counts X and XI: Intentional and Negligent Infliction of Emotional Distress

               In Counts X and XI, plaintiffs allege that defendants intentionally and negligently

 subjected them to emotional distress by

               a. Stalking and harassing the Children and Foster Children,

               b. Referring to the Children and Foster Children with racial
               epithets and slurs,

               c. Stating that the Children and Foster Children are on a “work
               farm” or “prison,”

               d. Falsely accusing the Children’s and Foster Children’s
               caretakers, JD and MD, of sexual abuse, sexual harassment and
               concealment of the same,

               e. Making knowingly false police reports about the Children and
               Foster Children,

               f. Making knowingly false child abuse reports and complaints,

               g. Making knowingly false contamination claims,

               h. Petitioning the Township for purposed [sic] of keeping
               Plaintiffs out of Horse Country and

               i. [Making] [v]erbal attacks in public and online regarding the
               Plaintiffs’ character, skin color, lifestyle and status with the State
               of Michigan.

 Am. Compl. ¶¶ 494, 500.


                                                26
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                PageID.3533      Page 27 of 39



                Defendants argue that (1) these torts are not recognized in Michigan; (2) if these

 torts are recognized, they are subject to a one-year limitations period and are therefore largely

 time-barred; (3) if these torts are recognized, then they are not properly pled; and (4) the

 allegations group all defendants together and fail to allege specifically what each defendant said

 or did that was extreme and outrageous.

                Defendants are plainly incorrect as to their first and second arguments. The

 Michigan Court of Appeals has recognized the torts of intentional infliction of emotional

 distress (“IIED”) and negligent infliction of emotional distress (“NIED”) for many years. See

 Cotton v. Banks, 872 N.W.2d 1, 15 (Mich. Ct. App. 2015) (citing case authority dating back to

 1976 and noting that “Michigan courts have recognized that the common-law tort of intentional

 infliction of emotional distress vindicates a person’s ‘right to be free from serious, intentional

 and unprivileged invasions of mental and emotional tranquility’”); Hayes v. Langford, No.

 280049, 2008 WL 5158896, at *3 (Mich. Ct. App. Dec. 9, 2008) (citing case authority dating

 back to 1986 and noting that “Michigan recognizes a cause of action of negligent infliction of

 emotional distress”). Further, the limitations period for both torts is three years, not one year.

 See Lechner v. Peppler, No. 337872, 2018 WL 2121483, at *3 (Mich. Ct. App. May 8, 2018)

 (IIED); Bishop & Heintz, P.C. v. Finch, No. 327400, 2016 WL 3749388, at *3 (Mich. Ct. App.

 July 12, 2016) (NIED).

                As to whether the claims are sufficiently pled, the elements of an IIED claim are

 “(1) the defendant’s extreme and outrageous conduct, (2) the defendant’s intent or recklessness,

 (3) causation, and (4) the severe emotional distress of the plaintiff.” Lucas v. Awaad, 830

 N.W.2d 141, 150 (Mich. Ct. App. 2013) (citations omitted). The elements of a NIED claim are


                                                27
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                 PageID.3534       Page 28 of 39



 “(1) the injury threatened or inflicted on the third person is a serious one, of a nature to cause

 severe mental disturbance to the plaintiff, (2) the shock results in actual physical harm, (3) the

 plaintiff is a member of the third person’s immediate family, and (4) the plaintiff is present at

 the time of the accident or suffers shock ‘fairly contemporaneous’ with the accident.” Taylor

 v. Kurapati, 600 N.W.2d 670, 693 (Mich. Ct. App. 1999).

                Plaintiff’s NIED claim is not sufficiently pled, as this tort requires allegations of

 serious injury threatened or inflicted on a third person (who must be a member of plaintiff’s

 immediate family) and actual physical harm to the witnessing plaintiff, and the amended

 complaint does not allege these elements. In the absence of these allegations, the NIED claim

 fails. See Richard v. Meijer, Inc., No. 342766, 2019 WL 1780670, at *6 (Mich. Ct. App. Apr.

 23, 2019); Sykes v. Phoenix Promotions, LLC, No. 338476, 2018 WL 5305232, at *6 (Mich. Ct.

 App. Oct. 25, 2018). Therefore, the Court shall dismiss Count XI.

                As for plaintiffs’ IIED claim, the amended complaint alleges the required

 elements but fails to allege what each defendant personally did that was extreme and outrageous.

 As with plaintiffs’ defamation claims, the amended complaint groups defendants together and

 alleges what they said and did collectively, not what each defendant said and did individually.

 As with the defamation claims, the Court shall dismiss plaintiffs’ IIED claim for this reason.

 If plaintiffs wish to pursue this claim, they must file an amended complaint within fourteen days

 of the date of this opinion and allege specifically what each defendant said or did, and when, in

 support of this claim. It is not sufficient for plaintiffs to point to a list of video-recordings or

 to make general allegations (e.g., “stalking,” “harassing,” “making false police reports”) and

 expect defendants, and the Court, to guess as to the exact basis of this claim as to each


                                                 28
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20              PageID.3535        Page 29 of 39



 defendant.

 Count XII: Invasion of Privacy (False Light)

               In Count XII, plaintiffs make the following allegations in support of their claim

 that defendants violated their privacy:

               506. The Children’s and Foster Children’s status as wards of the
               State of Michigan, school records, foster care records, family
               court records and mental/emotional/physical conditions are
               private.

               507. The Children and Foster Children have the right to keep their
               status, records and conditions private.

               508. Defendants sought to obtain these confidential records
               regarding status, condition, schooling, counseling and other
               private information of the Children and Foster Children.

               509. Defendants continued to pursue such private information by
               FOIA requests and demands to DHHS, the schools, State of
               Michigan and other entities.

               510. Defendants obtained some information regarding the
               Children and Foster Children’s status, records and conditions and
               made such information public. See Exhibit 43.

               511. Defendants, without permission or consent, revealed private,
               sensitive information about the Plaintiffs, including the minor
               Children and the Foster Children for purposes of harassing and
               embarrassing the Plaintiffs, Children and Foster Child[ren],
               including making representations about mental, emotional and
               physical disabilities.

               512. Defendants further used this private, sensitive information to
               paint the Children and Foster Children in false light by accusing
               them of criminality, misbehaving, trouble makes and otherwise in
               a negative manner.

               513. Defendants[’] actions in intruding on the Children’s and
               Foster Children’s right to privacy was highly offensive to them
               and would be highly offensive to a reasonable person.


                                               29
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                 PageID.3536       Page 30 of 39



                514. The Children and Foster Children have suffered
                embarrassment, humiliation and mental pay [sic] as a result of
                Defendants’ actions to invade their privacy.

 Am. Compl. ¶¶ 506-14 (italics in original).

                Defendants argue that this claim should be dismissed because plaintiffs do not

 allege an essential element, namely, that defendants broadcasted the information at issue to a

 large number of people. Defendants cite Porter v. Royal Oak, 542 N.W.2d 905, 909 (Mich. Ct.

 App. 1995), for its statement that a plaintiff asserting a false light invasion of privacy claim

 “must show that the defendant broadcast to the public in general, or to a large number of people,

 information that was unreasonable and highly objectionable by attributing to the plaintiff

 characteristics, conduct, or beliefs that were false and placed the plaintiff in a false position.”

 Accord Case v. Hunt, No. 341645, 2019 WL 1780643, at *6 (Mich. Ct. App. Apr. 23, 2019)

 (information must be “broadcast[ed] to a large number of people or to the public at large”).

                This claim is not sufficiently pled because it does not allege how or when or how

 widely the confidential information was broadcast. It does not suffice for plaintiffs to allege that

 defendants “revealed” information. Am. Comp. ¶ 511. The Court shall therefore dismiss Count

 XII.

 Count XIII: Abuse of Process

                In this count, plaintiffs allege that defendants abused process.7 They allege:


        7
           Confusingly, plaintiffs label this count “Violation of MCL § 600.2907 Abuse of
 Process.” Am. Compl. at 107. Section 600.2907, however, concerns malicious prosecution, not
 abuse of process, and the two are not the same. See Early Detection Ctr., P.C., v. New York Life
 Ins. Co., 403 N.W.2d 830, 834-35 (Mich. Ct. App. 1986) (discussing both torts). At page 20 of
 their response to the Meyers’ motion to dismiss, plaintiffs indicate they intend under this count
 to assert a claim for abuse of process. The Court notes that a claim under § 600.2907 would fail
 because plaintiffs do not allege the first element of a malicious prosecution, namely, “[p]rior

                                                 30
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20               PageID.3537       Page 31 of 39



               516. Defendants abused the law enforcement, DHHS, EGLE,
               OCHD and AG investigatory processes by using each for the
               ulterior motive of keeping African Americans and disabled people
               out of Horse Country.

               517. Defendants falsely made child abuse allegations, reports and
               complaints against HOP, JD and MD, which instigated an
               investigation into the Dunn household, put their CCI license on
               hold and triggered severe emotional and mental trauma to the
               Children (who suffer from abandonment and other mental issues
               arising from the adoption and foster care processes).

               518. These false child abuse allegations further threatened
               removal of the Children and Foster Children from JD, MD and
               HOP.

               519. Defendants falsely accused the Children and Foster Children
               of committing crimes, leading to a police investigation by the
               Metamora Police Department, Lapeer County Sheriff Department
               and/or the Oakland County Police Department.

               520. Defendants falsely made accusations, reports and complaints
               to EGLE and OCHD regarding “contamination” and “toxic waste”
               on the Property, which instigated numerous investigations into the
               Property, additional inspections, superfluous and unnecessary
               remediation beyond the legal requirement and delays in obtaining
               NFA’s, permits and certificates of occupancy.

               521. Defendants also falsely accused HOP, JD and MD of fraud
               and conversion of charitable funds, which instigated an
               investigation into the Plaintiffs and the finances of HOP and
               required Plaintiffs to seek legal and accounting advice in order to
               respond to the allegations.

               522. This use of each of these processes were not legitimate,
               regular or legal.

 Am. Compl. ¶¶ 516-22.

               Defendants argue that this claim should be dismissed because “the abuse of




 proceedings terminated in favor of the present plaintiff[s].” Early Detection, 403 N.W.2d at 834.

                                                31
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                PageID.3538        Page 32 of 39



 process lies for the improper use of process after it has been issued, not for maliciously causing

 it to issue,” Def. Meyers’ and Def. Roesner-Meyers’ Mot. to Dismiss at 18 (quoting Spear v.

 Pendill, 130 N.W. 343, 344 (Mich. 1911)), and plaintiffs do not allege that defendants used

 process after it was issued or indeed that any process ever issued.

                The Court agrees with defendants. As the Michigan Court of Appeals has

 explained:

                In Lawrence v. Burdi, 314 Mich. App. 203, 211-212; 886 N.W.2d
                748 (2016), this Court discussed abuse of process:

                       “Abuse of process is the wrongful use of the process of a
                       court.” Spear v. Pendill, 164 Mich. 620, 623; 130 N.W.
                       343 (1922). “This action for the abuse of process lies for
                       the improper use of process after it has been issued, not for
                       maliciously causing it to issue.” Id. at 623 (quotation marks
                       and citation omitted). “To recover upon a theory of abuse
                       of process, a plaintiff must plead and prove (1) an ulterior
                       purpose and (2) an act in the use of process which is
                       improper in the regular prosecution of the proceeding.”
                       Friedman v. Dozorc, 412 Mich. 1, 30, 312 N.W.2d 585
                       (1981). Expanding on each of the elements, the Friedman
                       Court went on to explain that the act must be something
                       more than just the initiation of a lawsuit, and the ulterior
                       purpose has to be something other than settling a suit. Id.
                       at 31. Justice Cooley, in his treatise on torts, stated, “One
                       way in which process is sometimes abuse[d], is by making
                       use of it to accomplish not the ostensible purpose for which
                       it is taken out, but some other purpose for which it is an
                       illegitimate and unlawful means.” Cooley, The Law of
                       Torts or the Wrongs which Arise Independently of
                       Contract (3d ed.), p. 356.

                “A meritorious claim of abuse of process contemplates a situation
                where the defendant has availed himself of a proper legal
                procedure for a purpose collateral to the intended use of that
                procedure, e.g., where the defendant utilizes discovery in a manner
                consistent with the rules of procedure, but for the improper
                purpose of imposing an added burden and expense on the opposing
                party in an effort to conclude the litigation on favorable terms.”

                                                32
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                  PageID.3539       Page 33 of 39



                Vallance v. Brewbaker, 161 Mich. App. 642, 646; 411 N.W.2d 808
                (1987). Liability is imposed for the misuse of process, no matter
                whether properly obtained, for any purpose other than that which
                it was designed to accomplish. Friedman, 412 Mich. at 30, n. 18.

 2 Crooked Creek LLC v. Frye, No. 341274, 2020 WL 1228656, at *14 (Mich. Ct. App. Mar. 12,

 2020).

                In the present case, this claim fails because plaintiffs do not allege that defendants

 abused court process, i.e., a criminal or civil lawsuit. Rather, plaintiffs allege that defendants

 made a number of false complaints (e.g., of child abuse and fraud by the Dunns, criminal activity

 by the Dunns’ children and foster children, and toxic waste on the property) and thereby caused

 the police and various administrative agencies to investigate plaintiffs and their property. But

 as Michigan courts have held, the tort “lies for the improper use of process after it has been

 issued, not for maliciously causing it to issue,” Spear, supra, and plaintiffs do not allege that

 process was ever issued. The only case cited by plaintiffs in an effort to avoid dismissal of this

 claim is Bloch v. Bloch, No. 307640, 2013 WL 951076 (Mich. Ct. App. Mar. 7, 2013), but Bloch

 involved malicious prosecution, not abuse of process, and it has no application in the present

 case. The Court shall dismiss Count XIII for the reason urged by defendants.

 Count XIV: Tortious Interference with Contractual Relationships

                In Count IV, labeled “tortious interference with contractual relationships,”

 plaintiffs allege:

                525. Plaintiff HOP has a contract with the State of Michigan
                through DHHS to house and care for children who are wards of the
                state.

                526. Defendants, by their unwarranted, negligent and/or
                intentional and/or reckless accusations of child abuse, sexual
                abuse/harassment, “contaminants,” “toxic waste,” conversion,

                                                 33
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                PageID.3540       Page 34 of 39



                fraud, bribery and other criminal actions, . . . interfered with
                Plaintiffs’ contract with DHHS.

                527. Due to Defendants bombarding DHHS with false allegations
                and complaints, the CCI license was delayed.

                528. Further, DHHS had to conduct additional internal and
                external investigations to verify the veracity of Defendants’
                claims.

                529. As a direct and proximate result of Defendants’ actions,
                Plaintiffs[] incurred additional unnecessary costs in order to
                obtain its [sic] CCI license, continue its [sic] contract with DHHS
                and otherwise operate as a CCI on the Property.

 Am. Compl. ¶¶ 525-29.

                “[T]ortious interference with a contract or contractual relations is a cause of

 action distinct from tortious interference with a business relationship or expectancy. The

 elements of tortious interference with a contract are (1) the existence of a contract, (2) a breach

 of the contract, and (3) an unjustified instigation of the breach by the defendant.” Health Call

 of Detroit v. Atrium Home & Health Care Servs., Inc., 706 N.W.2d 843, 848-49 (Mich. Ct. App.

 2005) (citations and footnote omitted). Defendants correctly note that this claim fails in the

 present case because plaintiffs do not allege that the State of Michigan breached its contract with

 HOP. Plaintiffs allege only that defendants caused the CCI license to be delayed. Absent an

 allegation that the contract was breached, no claim for tortious interference with contractual

 relations has been stated. The Court shall therefore dismiss Count XIV.

 Count XV: Civil Conspiracy

                Finally, in Count XV, plaintiffs allege that defendants engaged in a civil

 conspiracy. Plaintiffs allege:

                531. Defendants acted in a concerted action to keep Plaintiffs out

                                                 34
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20               PageID.3541        Page 35 of 39



               of Horse Country.

               532. As detailed above, Defendants initiated a campaign against
               the Plaintiffs by bombarding government entities and the public
               with false allegations, accusations and reports of child abuse,
               sexual abuse/harassment, contamination, illegal land use, bribery,
               conversion, greed, along with criminal and unethical activities, for
               the purposes of carrying out this conspiracy.

               533. Defendants conspired to defame Plaintiffs, to invade
               Plaintiffs’ privacy, to cause intentional infliction of emotion[al]
               distress, to cause negligent infliction of emotional distress, to
               abuse the processes of law enforcement, the Township, DHHS,
               EGLE, OCHD and AG and tortiously interfere with Plaintiffs’
               contractual relationships.

               534. Plaintiffs have suffered actual damages as a result of
               Defendants[’] civil conspiracy, including:

               a. Delays in setting up the foster home, obtaining certificates of
               occupancy and obtaining their CCI license;

               b. Paying unnecessary costs for removal of lead at a level that far
               exceeded the legal requirements;

               c. Paying unnecessary costs for additional inspections to the
               Property based on false claims;

               d. Being the subject of false child abuse claims and the
               subsequent investigation;

               e. Targeted for harassment and invasion of privacy; and

               f. Other damages outlined above.

 Am. Compl. ¶¶ 531-34.

               Defendants’ only argument as to this claim is that “‘[c]onspiracy’ is not a cause

 of action but is rather a method to apportion liability among multiple defendants for underlying

 tortious actions. See Roche v. Blair, 305 Mich. 608, 613-614, 9 N.W.2d 861 (1943).” Defs.

 Meyers’ and Roesner-Meyers’ Mot. to Dismiss at 19-20. This is not an entirely correct

                                               35
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                PageID.3542        Page 36 of 39



 statement of the law. In Roche, the Michigan Supreme Court stated that “[t]he cause of action

 does not result from the conspiracy, but from the thing done and the damage flowing from it.”

 9 N.W.2d at 863 (quoting Bush v. Sprague, 16 N.W. 222, 225 (Mich. 1883)). More recently, the

 Michigan Court of Appeals has explained:

                  “A civil conspiracy is a combination of two or more persons, by
                  some concerted action, to accomplish a criminal or unlawful
                  purpose, or to accomplish a lawful purpose by criminal or
                  unlawful means.” Admiral Ins. Co. v. Columbia Cas. Ins. Co., 194
                  Mich. App. 300, 313, 486 N.W.2d 351 (1992). . . . However, “a
                  claim for civil conspiracy may not exist in the air; rather, it is
                  necessary to prove a separate, actionable tort.” Early Detection
                  Center, PC v. New York Life Ins. Co., 157 Mich. App. 618, 632,
                  403 N.W.2d 830 (1986).

 Advocacy Org. for Patients & Providers v. Auto Club Ins. Ass’n, 670 N.W.2d 569, 580 (Mich.

 Ct. App. 2003), aff’d, 693 N.W.2d 358 (Mich. 2005). Further, a “defendant can also be held

 liable for a tort committed by some other person under a civil conspiracy theory if the defendant

 combined with another person or persons by some concerted action to accomplish a criminal or

 unlawful purpose, or to accomplish a lawful purpose by criminal or unlawful means.” Franks

 v. Franks, No. 343290, 2019 WL 4648446, at *16 (Mich. Ct. App. Sept. 24, 2019) (citation and

 internal quotation marks omitted).

                  The Court shall dismiss this claim because the Court has dismissed all of the

 “separate, actionable tort[s]” (defamation, IIED, NIED, invasion of privacy, abuse of process,

 and tortious interference with contract) upon which it could be based. However, as noted above,

 the Court shall permit plaintiffs to file an amended complaint to more clearly allege the basis

 for their defamation and IIED claims. If they do so, then they may reassert their civil conspiracy

 claim as well.


                                                 36
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                 PageID.3543       Page 37 of 39



 Defendants’ First Amendment Defense

                 In addition to their other arguments, defendants contend that all of plaintiffs’

 claims should be dismissed because, as defendant Benson puts it, “[t]he entire case–all of it– is

 based on core political speech. None of it is actionable, and all claims are barred by the First

 Amendment.” Def. Benson’s Mot. to Dismiss at 1. Similarly, defendant Roesner argues that

 “Plaintiffs have filed this lawsuit solely to prevent the Defendants, including Larry Roesner,

 from exercising their rights to lawfully ask questions of and bring information involving the

 community to the attention of state and local authorities and boards.” Def. Roesner’s Mot. to

 Dismiss at 1.

                 Defendants are mistaken that plaintiffs’ “entire case” is based on political speech.

 As the amended complaint makes clear, plaintiffs also base their case on allegations that

 defendants filed false child abuse reports with DHHS, stalked the minor plaintiffs and referred

 to them with racial epithets, made false reports about plaintiffs and their property to various

 administrative agencies, made false police reports regarding plaintiffs, accused the Dunns of

 being charlatans and of sexually abusing children, defamed HOP by characterizing it as a

 “juvenile prison,” falsely reported the Dunns to the Michigan Attorney General’s Office, and

 accused the Dunns of bribing or coercing DHHS agents and Oxford Township officials. Am.

 Compl. ¶¶ 4-6, 59, 90-91, 102, 106, 113, 117-18, 482-83. Plainly, the allegations in this case

 go far beyond defendants’ expression of “core political speech.”

                 To the extent plaintiffs’ case is based on defendants’ speech, it is too early to

 assess defendants’ First Amendment argument. The Supreme Court has held that speech is

 protected (including from state-law tort claims) if it involves a matter of public concern and this,


                                                  37
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20                PageID.3544       Page 38 of 39



 in turn, “requires us to examine the content, form, and context of that speech, as revealed by the

 whole record.” Snyder v. Phelps, 562 U.S. 443, 453 (2011) (internal quotation marks and

 citations omitted). Further, “[i]n considering content, form, and context, . . . it is necessary to

 evaluate all the circumstances of the speech, including what was said, where it was said, and

 how it was said.” Id. at 454. The present case is still at the pleading stage, and therefore the

 “content, form, and context” of the speech cannot yet be properly evaluated. Further, as noted

 above, plaintiffs must amend their complaint, if they choose to do so, to allege specifically

 which statements were made by which defendants and when. After plaintiffs have done so, and

 after the parties have engaged in sufficient discovery to properly develop the record, defendants

 will be free to raise, and the Court will be able to assess, their First Amendment defense. But

 at the current, early stage of this case, dismissal of the complaint on this basis would be

 inappropriate.

 Motion to Strike

                  Defendants Bruce Meyers, Kallie Roesner-Meyers, Larry Roesner, Paul Warfield,

 and Kathy Warfield also ask that the Court strike the amended complaint because it is

 argumentative, is not concise, and contains offensive and defamatory language.

                  Under Fed. R. Civ. P. 12(f), the Court “may strike from a pleading . . . any

 redundant, immaterial, impertinent, or scandalous matter.” Rule 12(f) motions “are viewed with

 disfavor and are not frequently granted.” Operating Eng’rs Local 324 Health Care Plan v. G

 & W Constr. Co., 783 F.3d 1045, 1050 (6th Cir. 2015). Generally, the matter to be stricken must

 have “no possible relation to the controversy.” Brown & Williamson Tobacco Corp. v. United

 States, 201 F.2d 819, 822 (6th Cir. 1953).


                                                 38
Case 2:19-cv-13424-BAF-MJH ECF No. 96 filed 05/05/20              PageID.3545      Page 39 of 39



                While the amended complaint could have been drafted more concisely, the Court

 is not persuaded that any portions of it should be stricken. Defendants have not shown that the

 allegations they find objectionable bear no relation to the controversy. Defendants’ motions to

 strike are therefore denied.

                For the reasons stated above,



                IT IS ORDERED that defendants’ motions to dismiss [docket entries 44, 46, 50,

 51, and 61] are granted in part and denied in part as follows: Counts I, III, and VI-VX are

 dismissed. Only Counts II (§ 1982), IV (§ 1985(3)), and V (FHA) remain.



                IT IS FURTHER ORDERED that if plaintiffs wish to pursue Counts VII-IX

 (defamation claims) and Count X (IIED), they must file an amended complaint within fourteen

 days of the date of this opinion, alleging specifically, as to the defamation claims, which

 defendants made which defamatory statements (to be recited verbatim) and when; and alleging

 specifically, as to the IIED claim, which defendants made which outrageous statements (to be

 recited verbatim) or committed which outrageous acts and when.



                IT IS FURTHER ORDERED that defendants’ motions to strike are denied.




                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
                                            SENIOR UNITED STATES DISTRICT JUDGE
 Dated: May 5, 2020
        Detroit, Michigan

                                                39
